DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: mechanism for adjusting the depth in claim 1, corresponding to the motorized telescoping mechanism (page 10, line 2 and original claim 7).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Response to Arguments
Applicant’s arguments with respect to claims 9-11, and 16-18 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection creating new rejections. Claims 21-22 are new and rejected below.  Claims 1-3, 5 and 7-22 have been amended to contain 112 issues addressed below.  This action is final necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1 and 16, the claims are drawn to a method of processing fluid from a body of water. It is unclear if this fluid is water or something else. Therefore the scope of the claim is unclear and the claims are therefore indefinite. 
 	Since claims 2-3, 5 and 7-8 and 17-22 depend from claims 1 and 16 they are rejected for at least the same reasons. 
 	Claim 9 recites the limitation “to receive the fluid from the body of water”. It is unclear if the fluid is water or something else. Therefore the scope of the claim is unclear making the claim indefinite. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kumagai U.S. Patent 10,105,673.
	With respect to claim 9, the Kumagai reference discloses in columns 15-16 lines 40-8  and figures 1, 6, 9, a plasma generating apparatus 10B such that fluid is drawn from a body of water 310 that is contaminated with harmful microorganisms, wherein the body of water is external to the system, the system comprising: a reactor 109 containing two electrodes 102, 103 positioned to form an electric arc for killing at least some of the microorganisms; an input port 115c coupled to the body of the water to receive the fluid from the body of water; a first pump 116c, wherein a first pump input 115c of the first pump is fluidly coupled to the input port and a first pump output of the first pump is fluidly coupled to the reactor; a second pump 119, wherein a second pump input 118 of the second pump is fluidly coupled to the reactor and a second pump output of the second pump is fluidly coupled to the body of water for returning the fluid to the body of water to 310.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as applied above further in view of Jiangsu CN 106658932A.
 	With respect to claim 10, the Jiangsu reference discloses the limitation not disclosed by the Kumagai reference. A cooling device such as the cooling groove in the English abstract is fluidly inserted between the reactor and the second pump or between the second pump and the body of water for cooling the fluid before returning the fluid to the body of water.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kumagai reference by using the cooling device since the Jiangsu reference discloses the added benefit of increased cooling to attain desired temperatures.

 	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as applied above further in view of Parkansky 10,280,098 B2.
 	With respect to claim 11, the Kumagai reference does not disclose the use of filter on the input port.  However, the Parkansky reference discloses a filter 860 on the outlet to filter particles, but does not disclose a filter on the inlet to filter particles. One of ordinary skill in the art would recognize that placing a filter at any location would result in increased filtration in the fluid loop. 

 	With respect to claim 21, the Kumagai reference does not disclose the use of filter on the input port.  However, the Parkansky reference discloses a filter 860 on the outlet to filter particles, but does not disclose a filter on the inlet to filter particles. One of ordinary skill in the art would recognize that placing a filter at any location would result in increased filtration in the fluid loop. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kumagai reference by using an inlet filter, as suggested by Parkansky reference, because undesirable particles would be removed.

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as applied above further in view of Kang U.S. Publication 2015/0239759 A1.
 	With respect to claim 14, the Kang reference discloses in paragraphs such as 0051-0046-0049, figures such as 5 thru 8 the limitation not disclosed by the Kumagai reference. The Kang reference discloses a collection tank 200 fluidly coupled to the reactor by lines 41 and 43 for collecting a gas generated by the plasma through line 43 into the tank 200 at point 42 to be injected back into the system for enhanced treatment such as disinfection and oxidation.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kumagai reference by using a tank such as in the Kang reference, since the Kang reference discloses the added benefit of increased treatment.

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai further in view of Choi WO 2016140554 A1.
With respect to claim 15, the Choi WO 2016140554 A1 reference discloses in figures such as 1-6 and 8 the limitation not disclosed by the Kumagai reference. The reference discloses in the English translation a purification unit 100 including a solids collection system including a solids holding tank 110 for collecting solids from the fluid by gravity. The tank provides storage for solids for later consideration
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kumagai reference by using a collection system such as in the Choi reference, since the Choi reference discloses the expected result of providing storage for the solids for later consideration.

 	Claims 16-18 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kumagai U.S. Patent US 10,280,098 B2.
 	With respect to claims 16 and 22, the Kumagai reference discloses in figures such as 6 and 9 and Column 19, lines 34-67, and the claims, a method of processing water contaminated with harmful microorganisms (Abstract), the method comprising: drawing in a fluid that is contaminated with microorganisms from a depth of a body of the water 1; flowing the fluid through a plasma creating a submerged arc between the electrodes; and returning the fluid to the body of water 1. The plasma is generated in the gas bubble also understood to power the arc by providing a fuel source disclosed at least at column 5 lines 24-30. 
 	With respect to claim 17, the Kumagai reference discloses inherently cooling the fluid before the step of returning the fluid to the body of water through the flow through the pipe that will eventually return the fluid. The Examiner notes that no quantity has been placed on the cooling.
.

Allowable Subject Matter
 Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5, 7-8, 12-13, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor fairly suggest adjusting/varying the depth with a motorized telescoping mechanism.
 	The prior art does not disclose nor fairly suggest wherein the filter is fluidly coupled to the pump through a telescoping system, thereby allowing for adjustment of a depth of the filter.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774